UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                            )
FAIRFIELD SENTRY LIMITED (IN                                )
LIQUIDATION), acting by and through the Foreign             )
Representative thereof, and KENNETH KRYS,                   )
solely in his capacity as Foreign Representative and        ) Civil No. 19-cv-03911 (VSB)
Liquidator thereof,                                         )
                                                            )
                              Plaintiffs-Appellants,        )
                                                            )
                        -against-                           )
                                                            )
CITIBANK NA LONDON,
                                                            )
                              Defendant-Appellee.           )
                                                                                       5/10/2021
                                                            )
This document applies to the Appeals listed on              )
Exhibit A hereto.                                           )


                                     [PROPOSED] ORDER

       Under Rule 42 of the Federal Rules of Civil Procedure, district courts may consolidate

actions that “involve a common question of law or fact.” Fed. R. Civ. P. 42(a); see also Fed. R.

Bankr. P. 8003(b)(2) (permitting the district court to “join or consolidate [bankruptcy] appeals”).

District courts have “broad discretion to consolidate actions under Rule 42(a).” Stone v. Agnico-

Eagle Mines Ltd., 280 F.R.D. 142, 143 (S.D.N.Y. 2012) (citing Devlin v. Transp. Commc’ns Int’l

Union, 175 F.3d 121, 130 (2d Cir. 1999)). Because related appeals are currently consolidated

before this Court, and because I find that the cases involve common questions of law and fact

and that consolidation would be in the interest of judicial economy I grant the Defendants-

Appellants’ motion to consolidate.


   It is HEREBY ORDERED that:
   A. The 18 actions listed in Exhibit A (attached hereto) are consolidated with and into Case

      No. 19-CV-3911;

   B. All future motions and other filings shall use Case No. 19-CV-3911 and the caption listed

      in this Order; and

      The Clerk of the Court is respectfully directed to consolidate cases listed in Exhibit A

with and into Case No. 19-CV-3911.



SO ORDERED.

                                                           ______________________________
                                                           Vernon S. Broderick
                                                           United States District Judge
                                                                                     5/10/2021




                                              -2-
                                              Appendix A
                                         Defendants-Appellants 1

          Case No.                         Case Name                           Prior Pending               Appellate
           (Bankr.                                                              Consolidated               Docket No.
          S.D.N.Y.)                                                             Appeal No. 2
    1.   Adv. Pro.        Fairfield Sentry Ltd. (In Liquidation),             19-cv-3911               21-cv-3530
         10-3622          et al. v. Citibank NA London, et al.
    2.   Adv. Pro.        Fairfield Sentry Ltd. (In Liquidation),             N/A 3                    21-cv-3538
         10-3626          et al. v. BGL BNP Paribas S.A., et al.

    3.   Adv. Pro.        Fairfield Sentry Ltd. (In Liquidation),             N/A                      21-cv-3544
         10-3627          et al. v. BNP Paribas Securities
                          Services Luxembourg, et al.
    4.   Adv. Pro.        Fairfield Sentry Ltd. (In Liquidation),             19-cv-4860               21-cv-3550
         10-3630          et al. v. HSBC Securities Services
                          (Luxembourg) SA, et al.
    5.   Adv. Pro.        Fairfield Sentry Ltd. (In Liquidation),             19-cv-4861               21-cv-3563
         10-3633          et al. v. HSBC Private Bank Suisse SA,
                          et al.
    6.   Adv. Pro.        Fairfield Sentry Ltd. (In Liquidation),             19-cv-5135               TBD
         10-3634          et al. v. Zurich Capital Markets
                          Company, et al.
    7.   Adv. Pro.        Fairfield Sentry Ltd. (In Liquidation),             19-cv-4964               TBD
         10-3635          et al. v. ABN AMRO Schweiz AG, et al.
    8.   Adv. Pro.        Fairfield Sentry Ltd. (In Liquidation),             19-cv-4888               TBD
         10-3636          et al. v. ABN AMRO Schweiz AG, et al.
    9.   Adv. Pro.        Fairfield Sentry Ltd. (In Liquidation),             19-cv-4869               21-cv-3576
         10-3780          et al. v. UBS AG New York, et al.


1
          The names of Defendants included in this Appendix reflect parties named as Defendants by the Liquidators
in the relevant complaints (or to the extent there has been an update to the docket in a particular Action changing the
name of a defendant, the updated defendant name) (the “As-Named Defendants”). The inclusion of the As-Named
Defendants in this Appendix is not and shall not be construed as an acknowledgement that any such As-Named
Defendants are cognizable legal entities or as a waiver of any substantive or procedural rights and remedies by any
such As-Named Defendants, all of which are hereby expressly reserved.
2
          Listed in this column for the Court’s convenience are the S.D.N.Y. docket numbers assigned to the
Liquidators’ Pending Consolidated Appeals that correspond to the bankruptcy court cases from which the newly
filed interlocutory appeal motions are taken.
3
         Two cases involving five Defendants have their prior pending S.D.N.Y. appeal numbers listed as “N/A”
because those parties stipulated to orders binding them to this Court’s ruling on the 2019 appeals. See, e.g.,
Stipulated Order ¶¶ IV.C-D, Fairfield Sentry Ltd. v. BNP Paribas Secs. Servs. Lux., Adv. Pro. No. 10-3627 (Bankr.
S.D.N.Y. Aug. 8, 2019) (Dkt. 91). For one case involving seven Defendants, the Liquidators filed their adversarial
complaint only after the prior pending S.D.N.Y. appeal was filed. These Defendants therefore do not have their own
prior pending S.D.N.Y. appeal numbers.



                                                  Appendix A [1]
       Case No.                  Case Name                      Prior Pending     Appellate
        (Bankr.                                                  Consolidated     Docket No.
       S.D.N.Y.)                                                 Appeal No. 2
10.   Adv. Pro.    Fairfield Sentry Ltd. (In Liquidation),     19-cv-4385       21-cv-3637
      10-4098      et al. v. BNP Paribas Arbitrage SNC,
                   et al.
11.   Adv. Pro.    Fairfield Sentry Ltd. (In Liquidation),     19-cv-5006       21-cv-3653
      10-4099      et al. v. BNP Paribas Private Bank and
                   Trust Cayman Ltd., et al.
12.   Adv. Pro.    Fairfield Sentry Ltd. (In Liquidation),     19-cv-4386       21-cv-3676
      11-1250      et al. v. UBS Europe SE, Luxembourg
                   Branch, et al.
13.   Adv. Pro.    Fairfield Sentry Ltd. (In Liquidation),     19-cv-4388       21-cv-3741
      11-1463      et al. v. Merrill Lynch International, et
                   al.
14.   Adv. Pro.    Fairfield Sentry Ltd. (In Liquidation),     19-cv-4973       21-cv-3751
      11-1579      et al. v. BNP Paribas Securities
                   Nominees Ltd., et al
15.   Adv. Pro.    Fairfield Sentry Ltd. (In Liquidation),     19-cv-4395       TBD
      11-1617      et al. v. Fortis Bank SA/NV, et al.
16.   Adv. Pro.    Fairfield Sentry Ltd. (In Liquidation),     19-cv-4396       TBD
      11-2770      et al. v. Citigroup Global Markets
                   Limited, et al.
17.   Adv. Pro.    Fairfield Sentry Ltd. (In Liquidation),     19-cv-4415       21-cv-3502
      12-1551      et al. v. BNP Paribas España f/k/a
                   Fortis Bank (España), et al.
18.   Adv. Pro.    Fairfield Sentry Ltd. (In Liquidation),     N/A              21-cv-3302
      19-1122      et al. v. Citco Global Custody NV, et
                   al. (In re Fairfield Sentry Ltd.)




                                      Appendix A [2]
